DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 30, 2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the capsule having only one sealing protrusion as claimed in at least Claims 1 and 26-27 must be shown or the feature(s) canceled from the claim(s).  None of applicant’s drawings shows the capsule having only one sealing protrusion.  All of applicant’s drawings that shows the capsule with sealing protrusions shows the capsule having at least two sealing protrusions.  Applicant explicitly defines a “sealing protrusion” to be a sealing element that protrudes from the flange like rim and that the terms sealing element and sealing 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 12, 14, and 26-27 are objected to because of the following informalities:
Claim 12 recites the limitation “the ratio between said base and said width” in lines 9-10.  It appears the claim should recite “the ratio between said base of said one sealing element and said width of said lower edge of the receptacle of brewing device” in order to directly refer to what structures are associated with “said base” and “said width.”
Claim 12 recites the limitation “the range of 0,8-3,0” in line 10.  It appears the claim should recite “the range of 0.8-3.0” since numbers with decimal places are conventionally recited with periods as per standard US practice.
Claim 14 recites the limitation “intendedto” in line 4.  It appears the claim should recite “intended to” for grammatical purposes.
Claim 26 recites the limitation “uppersurface” in line 12.  It appears the claim should recite “upper surface” for grammatical purposes.
Claim 26 recites the limitation “the range of 0,8-3,0” in line 15.  It appears the claim should recite “the range of 0.8-3.0” since numbers with decimal places are conventionally recited with periods as per standard US practice.
Claim 27 recites the limitation “the range of 0,8-3,0” in line 15.  It appears the claim should recite “the range of 0.8-3.0” since numbers with decimal places are conventionally recited with periods as per standard US practice.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-12, 14-18, 22-23, and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites the limitation “wherein said sealing protrusion extends from both the upper surface and a lower surface of the flange rim” in lines 1-3.  Applicant discloses this limitation to be reflected in FIG. 3A in which a portion 15 provides a double layered flange having two triangular protrusions 10 and 17 extending from opposite sides of the rim of the capsule (Specification, Page 16, lines 27-31) (Specification, Page 17, lines 1-5).  However, Claim 1, line 6 recites “a one sealing protrusion.”  It is unknown how many sealing protrusions, i.e. one sealing protrusion as recited in Claim 1 or two sealing protrusions as recited in Claim 11 are required in Claim 11.
Claim 12 recites the limitation “a brewing device” in line 4.  It is unclear if this refers to “a brewing device” recited in Claim 12, lines 1-2 or to an entirely different brewing device.  For purposes of examination Examiner interprets the claim to refer to the same brewing device.
Claim 12 recites the limitation “the flange like rim” in line 9.  There is insufficient antecedent basis for this limitation in the claim.  There is only antecedent basis for “a flange rim” as recited in Claim 1, line 5.
Claim 17 recites the limitation “said sealing protrusion” in lines 1-2.  It is unclear how many sealing protrusion(s) (singular or plural) are required.
Claim 22 recites the limitation “said triangular portion” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation “said sealing protrusion” in line 3.  It is unclear how many sealing protrusion(s) (singular or plural) are required.
Claim 26 recites the limitation “the lower edge” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation “said one sealing protrusion” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It is also unknown what structure the claimed sealing protrusion is associated with.
Claim 26 recites the limitation “a width” in line 4.  It is unknown what structure “a width” is associated with.
Claim 26 recites the limitation “said triangular portion” in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation “said flange-like rim” in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation “said base and width” in line 15.  It is unknown what structures are associated with “base” and “width.”
Claim 27 recites the limitation “the lower edge” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation “said one sealing protrusion” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  It is also unknown what structure is associated with the sealing protrusion.
Claim 27 recites the limitation “one sealing protrusion” in lines 6-7.  It is unclear if this refers to “one sealing protrusion” recited in Claim 27, lines 3-4 or to an entirely different sealing protrusion.
Claim 27 recites the limitation “said triangular portion” in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation “the flange like rim” in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation “the upper surface” in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation “said base and width” in line 15.  It is unknown what structures are associated with “base” and “width.”
Clarification is required.
Claims 14-16, 18, and 25 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6-7, 11-12, 14-15, 18-20, 22-23, and 25-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mariller US 2011/0297005 in view of Yoakim et al. US 2006/0110507, Ryser US 2011/0185910, and Yoakim et al. US 2011/0041702 (herein referred to as “Yoakim et al. ‘702”).
Regarding Claim 1, Mariller discloses a capsule (capsule 1a and capsule 1b) (‘005, FIGS. 1A and 1B) capable of preparing a beverage from a brewing device that comprises a receptacle (capsule housing 8) for enclosing at least part of said capsule (capsule 1a and 1b), said capsule comprising a lateral wall (side wall 2), an upper inlet wall (top face 3) and a lower outlet wall (bottom face 4) forming a hollow body (hollow element 1) where a coffee product is contained (‘005, Paragraphs [0069] and [0079]), a flange rim (rim 6) laterally extending from said capsule (‘005, FIGS. 2-3 and 6-7), one sealing protrusion (gutter 4b) located on an upper surface of said flange rim (rim 6) to provide a sealing engagement with said receptacle (capsule holder 7) when in use in said brewing device (‘005, FIGS. 1B and 3B) (‘005, Paragraphs [0051] and [0080]).  Although the embodiment shown in FIG. 1B shows a second sealing protrusion located 

    PNG
    media_image1.png
    828
    1369
    media_image1.png
    Greyscale

Mariller also teaches the capsule body is substantially frustoconical and naturally has a central vertical axis (‘005, FIG. 2).
The embodiment shown in FIG. 1B dos not show the one sealing protrusion (gutter 4b) comprising a portion having a substantially triangular cross-section with two 

    PNG
    media_image2.png
    212
    768
    media_image2.png
    Greyscale

Furthermore, the capsule of Mariller would naturally be resistant to temperature of a brewing liquid injected inside the capsule since hot water is injected into the capsule (‘005, Paragraph [0093]), and the invention would not be able to operate properly if the capsule material could not withstand high brewing temperatures.  The capsule of Mariller is also necessarily resistant to pressure of a brewing liquid since a certain pressure in the capsule is maintained until a threshold pressure is achieved that forces the capsule to move towards a plate (‘005, Paragraph [0050]).
Mariller is silent regarding the sealing protrusion being produced in one piece and does not explicitly state that the plastic material is resistant to temperature of a brewing liquid injected inside the capsule.
Yoakim et al. discloses a capsule (capsule 1) for the preparation of a beverage from a brewing device (beverage production device) that comprises a receptacle (enclosing member 9) for enclosing at least part of said capsule (capsule 1).  The capsule (capsule 1) comprises a lateral wall (sidewall 7), an upper inlet wall and a lower outlet wall forming a hollow body where a product (ingredients 3) is contained.  A flange rim (flange like rim 6) laterally extends from the capsule (capsule 1).  A sealing protrusion (sealing member 8) is located on an upper surface of the flange rim (flange like rim 6) to provide a sealing engagement with the receptacle (enclosing member 9) when in use in said brewing device (‘507, FIG. 2) ('507, Paragraphs [0065]-[0067]).  Yoakim et al. further discloses the capsule (capsule 1) and sealing protrusion (sealing member 8) being produced in one piece ('507, Paragraphs [0050] and [0068]) in a plastic material (‘507, Paragraph [0073]) capable of use with comestible products such as coffee and tea ('507, Paragraph [0057]).  Additionally, Yoakim et al. discloses that 
Both Mariller and Yoakim et al. are directed towards the same field of endeavor of coffee capsules.  It would have been obvious to an ordinary skilled artisan at the time of the invention to modify Mariller and produce the capsule and sealing protrusion in one piece as taught by Yoakim et al. since the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice (MPEP § 2144.04.V.B.).
Further regarding Claim 1, Mariller modified with Yoakim et al. is silent regarding the angle being comprised in the range of 53° - 80° and the height of said incidence point, measured from the upper surface of the flange rim, being within the range of 0.6 to 2.0 mm wherein the height of incidence point of the two straight lines corresponds to the bisecting line of the angle defined by the two incident straight lines and the portion of the sealing protrusion having a substantially triangular cross-section that extends continuously around a circumference of the flange rim and the sealing protrusion having a tip portion that forms a continuous surface around the lateral wall of the capsule to make the sealing protrusion a continuous wall around the lateral wall of the capsule.
Ryser discloses a capsule comprising a sealing protrusion that provides a seal tight engagement with a beverage preparation device (‘910, FIG. 3) (‘910, Paragraph [0011]).  Ryser further discloses the height of an incidence point as measured from the upper surface of the flange rim to be within the range of 0.8 to 2 mm (‘910, Paragraph prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05). Ryser also teaches a sealing protrusion (sealing lips 8a) that extends continuously around a circumference of a flange rim (rim portion 2) of the capsule wherein the sealing protrusion (sealing lips 8a) having a tip portion (top of sealing lips 8a) that forms a continuous surface around the lateral wall of the capsule to make the sealing protrusion (sealing lips 8a) a continuous wall around the lateral wall of the capsule (‘910, FIG. 1B) (‘910, Paragraph [0055]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sealing protrusions of Mariller and construct the sealing protrusions to extend continuously around a circumference of the flange rim since the configuration of the claimed sealing protrusion is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed sealing protrusion was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  The recitation of the sealing portion extending continuously around a circumference of the flange rim does not provide a non-obvious difference over the prior art since Ryser teaches that the configuration wherein a sealing portion extends continuously around a circumference of the flange rim was a well known configuration at the time of the invention.  One of ordinary skill in the art at the time would modify the sealing protrusion of FIG. 1B of Mariller and make the sealing protrusion continuous as taught by Ryser based upon the dimensions and shape of the 

    PNG
    media_image3.png
    684
    975
    media_image3.png
    Greyscale

Further regarding Claim 1, Mariller modified with Yoakim et al. and Ryser is silent regarding the plastic material being a polyethylene or polypropylene thermoplastic material.
Yoakim et al. ‘702 discloses a capsule comprising a plastic material of polypropylene or polyethylene (‘702, Paragraph [0039]), which is a type of thermoplastic material.  Both Mariller and Yoakim et al. ‘702 are directed towards the same field of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).
Further regarding Claim 1, Mariller modified with Yoakim et al., Ryser, and Yoakim et al. ‘702 is silent regarding the angle being comprised in the range of 53° - 80°.  However, where the difference in the claim is a recitation of the range of angles at which the two straight lines of the sealing protrusion are incident to one another, it is not seen that the claimed capsule would be patentably distinct from the prior art capsule.  The angles at which the two straight lines of the sealing protrusion are incident with one another is a design choice that would affect the change in shape of the sealing protrusion that would not have a materially effect of compensating any irregularities provided on the receptacle.  The configuration of the claimed shape of the sealing protrusion is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed sealing protrusion shape as effected by the angle at which the two straight lines of the sealing protrusion are incident to one another was significant (MPEP § 2144.04.IV.B.).  Where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP § 2144.04.IV.A.).
Regarding Claim 4, Mariller modified with Yoakim et al., Ryser, and Yoakim et al. ‘702 is silent regarding the substantially triangular cross-section being an equilateral triangle.  However, the configuration of the claimed shape of the sealing protrusion is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed sealing protrusion was significant (MPEP § 2144.04.IV.B.).
Regarding Claim 6, Mariller discloses the two sides being connected one to the other by means of a rounded line (‘005, FIG. 20).  It is noted that the limitations of the two sides being connected to one another by a straight line and or more inclined segments are optional limitations by virtue of the term “or” and since the prior art teaches the two sides being connected by a rounded line.  However, in the event that it can be construed that the two sides are not connected by means of a rounded line, straight line, or two or more inclined segments, the configuration of the claimed connection means is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed connection means was significant (MPEP § 2144.04.IV.B.).
Regarding Claim 7, Mariller discloses the lower portion of the lateral wall being substantially vertical (‘005, FIG. 32).
Regarding Claim 11, Mariller discloses an embodiment wherein the sealing protrusion extends from both the upper surface and a lower surface the flange rim (‘005, FIG. 27).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sealing protrusion disposed on the flange rim of the capsule of Mariller to extend from both the upper surface and a lower surface of the flange rim as In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  Mariller teaches a variety of configurations that the sealing protrusion can take (‘005, FIGS. 18-32).  The particular sealing protrusion shape would be dependent upon the dimensions and configuration of the receptacle holder of the brewing device that engages with the sealing member of the capsule.  Therefore, the shape of the sealing protrusion would be obvious variants of one another since the various sealing protrusion configurations of Mariller all provide the same function of providing a seal when contacting a receptacle holder of a brewing device.
Regarding Claim 12, the combination of Mariller modified with Yoakim et al., Ryser, and Yoakim et al. ‘702 teaches a capsule according to claim 1 as enumerated in the rejections of Claim 1 above.
Further regarding Claim 12, Yoakim et al. discloses a beverage preparation capsule (capsule 1) and a brewing device (beverage production device) including a receptacle (enclosing member 9) to enclose at least part of the capsule (capsule 1).  The receptacle (enclosing member 9) has a lower edge that enters into contact with the sealing protrusion (sealing member 8) (‘507, FIG. 2) ('507, Paragraphs [0058] and [0067]).  Both Mariller and Yoakim et al. are directed towards the same field of endeavor of coffee capsules.  It would have been obvious to an ordinary skilled artisan at the time of the invention to incorporate into Mariller a receptacle having a lower edge that enters 
Further regarding Claim 12, Mariller modified with Yoakim et al., Ryser, Yoakim et al. ‘702 is silent regarding the lower edge of the receptacle having a width and the triangular portion of the one sealing element having a base measured on the upper surface of the flange rim and the ratio between the base and width being in the range of 0.8-3.0.  However, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP § 2144.04.IV.A.).  The recitation of the size of the base of the triangular portion in relation to the width of the lower edge of the receptacle is an obvious variant of the prior art unless persuasive objective evidence indicating the criticality of said ratio is provided.
Regarding Claim 14, the embodiment of FIGS. 3-4 and 7-8 of Mariller showing the capsule being used with the brewing device discloses the incidence point of the two straight lines falling inside the projection of the width of the lower edge of the receptacle (‘005, FIGS. 3-4 and 7-8) which is capable of entering into contact with at least part of the two sides to provide a seal tight engagement with the capsule.
Regarding Claim 15, Mariller discloses the lower edge would compress part of an inner side and part of an outer side of the triangular portion of the sealing protrusion  as shown by the triangular sealing protrusions in the embodiments of FIGS. 20 and 32 by virtue of the softening of the material that forms the capsule (‘005, Paragraph [0016]).  
Regarding Claim 18, Mariller discloses the receptacle (cage portion 5b) having a lower edge that enters into contact with the one sealing protrusion (gutter 4b) (‘005, FIG. 1B) ('005, Paragraph [0080]), which reads on the claimed limitations compressing the lower edge of the receptacle into contact with the part of an inner side and part of an outer side of the triangular portion of the one sealing protrusion to provide a sealing engagement with the capsule during the beverage preparation in view of the combination of FIG. 1B of Mariller modified with FIGS. 20 and 32 of Mariller.
Regarding Claim 19, Mariller modified with Yoakim et al., Ryser, ‘702 is silent regarding the angle of two sides of a sealing protrusion incident with one another being within the range of 55° to 65°.  However, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP § 2144.04.IV.A.).  The recitation of the angle of the incident point is an obvious variant of the prior art unless persuasive objective evidence indicating the criticality of said angle is provided.
Regarding Claim 20, Ryser discloses a capsule comprising a sealing protrusion that provides a seal tight engagement with a beverage preparation device (‘910, FIG. 3) (‘910, Paragraph [0011]).  Ryser further discloses the height of an incidence point as measured from the upper surface of the flange rim to be within the range of 0.8 to 2 mm (‘910, Paragraph [0055]), which falls within the claimed height range of 0.8 to 1.5 mm.  prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the height of the incidence point of the sealing protrusion of Mariller to fall within the claimed height range since Ryser teaches that the claimed height range was well known and conventional to make a sealing protrusion on a capsule.
Regarding Claims 22-23, Mariller modified with Yoakim et al., Ryser, and Yoakim et al. ‘702 is silent regarding the value of a base of the triangular portion of the sealing protrusion measured on the upper surface of the flange rim divided by the width of the lower edge of the receptacle being in the range of 1.0-2.3 or 1.2-1.8.  However, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP § 2144.04.IV.A.).  The recitation of the size of the base of the triangular portion in relation to the width of the lower edge of the receptacle is an obvious variant of the prior art unless persuasive objective evidence indicating the criticality of said ratio is provided.
Regarding Claim 25, Yoakim et al. discloses a beverage preparation capsule (capsule 1) and a brewing device (beverage production device) including a receptacle (enclosing member 9) to enclose at least part of the capsule (capsule 1).  The receptacle (enclosing member 9) has a lower edge that enters into contact with the 
Claim 26 recites most of the same limitations of Claims 1 and 4 taken in combination.  The combination of Claims 1 and 4 only differs from Claim 26 in that Claim 1 also recites the additional limitations “the capsule and the sealing protrusion being produced in one piece in a plastic material suitable to be used with comestible products, the plastic material being resistant to temperature and pressure of a brewing liquid injected inside the capsule,” “said height of the incidence point of the two straight lines corresponds to the bisecting line of said angle defined by said two incident straight lines,” and “one of said two sides of said substantially triangular cross section protrudes from a contact point of the lateral wall of the capsule with the upper surface of the flange rim.”  Claim 1 also recites “and the lower edge of said receptacle which comes into contact with said one sealing protrusion has a width,” which Mariller teaches in FIG. 3B of Mariller.  Additionally, Claim 1 recites “said triangular portion of said one sealing element has a base measured on the upper surface of the flange like rim and the ratio between said base and width is comprised in the range of 0.8-3.0.”  Although modified Mariller does not teach the claimed ratio, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the 
Claim 27 recites most of the same limitations of Claim 1.  Claim 1 only differs from Claim 27 in that Claim 1 also recites the additional limitations “the capsule and the sealing protrusion being produced in one piece in a plastic material suitable to be used with comestible products, the plastic material being resistant to temperature and pressure of a brewing liquid injected inside the capsule” and “one of said two sides of said substantially triangular cross section protrudes from a contact point of the lateral wall of the capsule with the upper surface of the flange rim.”  Claim 27 also recites “the lower edge of said receptacle which comes into contact with said one sealing protrusion has a width,” which FIG. 3B of Mariller shows.  Claim 27 also recites “said triangular portion of said one sealing element has a base measured on the upper surface of the flange like rim and the ratio between said base and width is comprised in the range of 0.8-3.0.”  Although modified Mariller does not teach the claimed ratio, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP § 2144.04.IV.A.).  The recitation of the size of .
Claims 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mariller US 2011/0297005 in view of Yoakim et al. US 2006/0110507, Ryser US 2011/0185910, and Yoakim et al. US 2011/0041702 (herein referred to as “Yoakim et al. ‘702”) as applied to claim 12 above in further view of Yoakim et al. EP 2 308 776 (herein referred to as “Yoakim et al. ‘776”).
Regarding Claim 16, Mariller in view of Yoakim et al., Ryser, and Yoakim et al. ‘702 is silent regarding the lower edge of the receptacle being provided with indentations or gaps.
Yoakim et al. EP 2 308 776 discloses the lower edge of the receptacle being provided with gaps (radial grooves 52) ('776, Paragraph [0058]).  It would have been obvious to an ordinary skilled artisan at the time of the invention to create gaps in the lower edge of the receptacle of Mariller since Yoakim et al. EP 2 308 776 teaches that a better seal between the sealing protrusion of the capsule and a surface of the receptacle is achieved.

    PNG
    media_image4.png
    689
    558
    media_image4.png
    Greyscale

Regarding Claim 17, the lower edge of the receptacle and the sealing protrusion of the capsule of Yoakim et al. EP 2 308 776 would be substantially coaxial circumferences since sealing means 40 fills the entire radial grooves 52 of the injection device (‘776, Paragraph [0058]).

Response to Arguments
Examiner notes that new rejections to 35 USC 112(b) have been made in view of the amendments.
Examiner also notes that the current rejection relies upon a combination of the embodiment of FIG. 1B, FIG. 2B, FIG. 3B, and FIB. 4B of Mariller modified with the embodiment of FIGS. 20 and 32 of Mariller further modified with Yoakim et al. ‘507, Ryser et al., and Yoakim et al. ‘702.
Applicant's arguments filed December 30, 2021 have been fully considered but they are not persuasive.
Applicant argues on Page 10 of the Remarks that FIG. 32 of Mariller shows numerous pyramid like sealing elements on the flange rim wherein the first row of pyramids is spaced away from the contact point of the lateral wall of the capsule body with the flange rim and contends that the current claims requires one sealing protrusion having a substantially triangular cross section located at the contact point of the lateral wall of the capsule body and contends that the pyramids on the upper surface of the flange rim of the capsule of Mariller are individual sealing elements provided at a certain distance from the lateral wall of the capsule and that the claimed capsule comprises only one sealing protrusion.
Examiner notes that the primary embodiment being relied upon is the embodiment shown in FIG. 1B of Mariller wherein a sealing protrusion that provides a sealing engagement with a receptacle of a brewing device is disposed on the flange rim and contacts the lateral wall of the capsule.  Furthermore, FIG. 1B of Mariller shows a sealing protrusion (gutter 4b) that has a continuous wall around the sidewall of the capsule on the flange rim.  FIGS. 20 and 32 are being relied upon to teach the claimed sealing protrusion shape being substantially triangular in cross section.  The embodiment of FIG. 1B of Mariller shows only one of the sealing protrusions being used to contact the receptacle of the brewing device.  Therefore, these arguments are not found persuasive.
Applicant argues on Page 12 that Yoakim I does not show a sealing element having a substantially triangular cross section with two sides lying on two straight lines that extend form and intersect the upper surface of the flange rim and one of the two sides protruding form the contact point of the lateral wall and the flange rim.
Examiner notes that Yoakim I is being relied upon to teach the limitations regarding the capsule (capsule 1) and sealing protrusion (sealing member 8) being produced in one piece ('507, Paragraphs [0050] and [0068]) in a plastic material (‘507, Paragraph [0073]) capable of use with comestible products such as coffee and tea ('507, Paragraph [0057]) and that the materials (thermoplastic elastomer) of the sealing member (as well as the capsule when the sealing member is integral to the capsule) are resistant to temperature of a brewing liquid injected inside the capsule at high temperatures (‘507, Paragraphs [0071] and [0086]).  Yoakim I is not being relied upon to teach the claimed sealing protrusion shape.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, this argument is not found persuasive.
Applicant’s statements on Page 13 of the Remarks that Ryser and Yoakim II are silent about a sealing element having a triangular cross section located and arranged as defined in amended Claim 1 do not specifically and distinctly point out the supposed errors of the Office Action.  Neither Ryser nor Yoakim II are being relied upon for the limitations regarding the triangular shape of the sealing element.
Applicant asserts on Page 13 of the Remarks with respect to Claims 26-27 that the ratio between the base of the triangular cross section of the sealing element and the width of the pressing edge of the receptacle being in the range of 0.8-3.0 allows improvement on the centering of the claimed capsule in combination with the shape and 
Examiner notes that applicant’s statement that the claimed capsule in combination with the shape and angle of the sidewall of the capsule inside the receptacle of any brewing machine is not current.  Different brewing machines can be dimensioned differently.  In fact, FIG. 1A and FIG. 1B of Mariller shows two different shapes of portions of the receptacle of a brewing device that contacts the sealing protrusion of the capsule.  Furthermore, applicant has not provided any objective data to support the allegations that experimental results shows the alleged criticality of the claimed ratio of Claims 26-27.  Arguments of counsel cannot take the place of factually supported objective evidence in view of In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (MPEP § 2145.).  Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results in view of In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).  Due to the absence of tests comparing applicant’s claimed ratio with those of the closest prior art, applicant’s assertions of unexpected results constitute mere argument in view of In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991) (MPEP § 716.01(c).I.).  Therefore, this argument is not found persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792